R. W. WALKER, J.
This was an appeal from >a justice’s court. The plaintiffs (who were partners) claimed over twenty, and less than fifty dollars; and one,of .the*695m offered himself as a witness. He was obiected to as incompetent to testify, on the gvoundithat the defendant was a "corporation; but the court overruled-.-the objection, and permitted-the witness to testify.
The Code provides, that “when the matter'in controyersy, or damages claimed, exceed twenty dollars, either party may be a witness in his ovfn behalf, unless the party against whom the''testimony is offered swears that the ’ testimony proposed'!» be given is untrue.” — Code, §2779. The language here employed'.plainly implies,-'that this provision was designed to apply only to those'~cases, in which the party against whom the testimony is offered has the legal capacity to take an oath. A corporation aggregate can not take upon itself an oath, and upon that oath swear that the testimony proposed to be given is untrue. The section of the Code (§2313) construed in Yonge v. Mobile & Ohio R. R. Co., (31 Ala. 422,) bears a strong resemblance to the one we care considering.; and the decision of the court in that case supports the opinion just expressed, that - the clause of section 2779, above quoted, has-no application to suits by -or against corporations.
Judgment reversed, and cause remanded.
A. J. Walker, C.N., not sitting.